
	
		II
		111th CONGRESS
		1st Session
		S. 950
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mrs. Lincoln (for
			 herself, Mr. Graham, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  authorize physical therapists to evaluate and treat Medicare beneficiaries
		  without a requirement for a physician referral, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Access to Physical
			 Therapists Act of 2009.
		2.Access to
			 outpatient physical therapy services for Medicare beneficiaries as authorized
			 by State law
			(a)In
			 general
				(1)Elimination of
			 required physician referral
					(A)Definition of
			 outpatient physical therapy servicesSection 1861(p) of the
			 Social Security Act (42 U.S.C.
			 1395x(p)) is amended—
						(i)in
			 the matter preceding paragraph (1), by striking as an
			 outpatient;
						(ii)by
			 amending paragraph (1) to read as follows:
							
								(1)who is an
				outpatient,
				and
								;
						(iii)in
			 paragraph (2)—
							(I)by striking
			 physician (as so defined) or by a qualified physical therapist
			 and inserting physician (as defined in paragraph (1), (3), or (4) of
			 subsection (r)) or by a qualified physical therapist (as defined in subsection
			 (hhh)); and
							(II)by inserting
			 or a qualified physical therapist (as so defined) after
			 physician the second place it appears;
							(iv)in
			 paragraph (4)(A)(ii), by striking one or more physicians and all
			 that follows through agency) and; and
						(v)by
			 amending the fifth sentence to read as follows: Nothing in this
			 subsection shall be construed as authorizing the provision of services in a
			 State that a qualified physical therapist is not authorized to provide in the
			 State in accordance with State law (or the State regulatory mechanism provided
			 by State law).
						(B)Conforming
			 amendmentsSection 1835(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395n(a)(2)) is amended—
						(i)in
			 the matter preceding subparagraph (A), by inserting , or in the case of
			 outpatient physical therapy services (as described in subparagraph (C)) and
			 physical therapy services furnished as comprehensive outpatient rehabilitation
			 facility services (described in subparagraph (E)), a qualified physical
			 therapist, after a physician;
						(ii)in
			 subparagraph (C)—
							(I)in the matter
			 preceding clause (i), by striking or outpatient occupational therapy
			 services;
							(II)in clause (i), by
			 striking or occupational therapy services, respectively, and
			 inserting , and;
							(III)in clause (ii),
			 by striking or qualified occupational therapist, respectively,;
			 and
							(IV)beginning in
			 clause (ii), by striking by a physician, and (iii) and all that
			 follows and inserting by a physician or a qualified physical
			 therapist;;
							(iii)in
			 subparagraph (D)—
							(I)in the matter
			 preceding clause (i), by striking outpatient speech pathology
			 services and inserting outpatient occupational therapy services
			 or outpatient speech-language pathology services;
							(II)in clause (i), by
			 striking needed speech pathology services and inserting
			 needed occupational therapy services or speech-language pathology
			 services, respectively; and
							(III)in clause (ii),
			 by striking speech pathologist and inserting occupational
			 therapist or speech-language pathologist, respectively,; and
							(iv)in
			 subparagraph (E)—
							(I)in clause (ii), by
			 inserting (or, in the case of comprehensive outpatient rehabilitation
			 facility services consisting of physical therapy services, by a qualified
			 physical therapist) after physician; and
							(II)in clause (iii),
			 by inserting in the case of comprehensive outpatient rehabilitation
			 facility services not consisting of physical therapy services, before
			 such services.
							(2)Definition of
			 qualified physical therapistSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsection:
					
						(hhh)Qualified physical therapistThe term
				qualified physical therapist means an individual who is licensed
				as a physical therapist by the State in which such individual is practicing and
				who meets the applicable requirements under paragraph (1) or (2):
							(1)With respect to
				individuals graduating from a professional physical therapy education program
				on or after January 1, 2005, the individual—
								(A)has received a
				master’s or doctoral degree from a professional physical therapy education
				program that has been accredited by a national physical therapy education
				accreditation agency recognized by the Secretary of Education; or
								(B)has graduated from
				a professional physical therapy education program outside the United States
				with a curriculum that is substantially equivalent (as determined by an
				accreditation agency described in subparagraph (A)) to the curricula of
				programs for professional physical therapy education programs in the United
				States that are accredited by such an accreditation agency.
								(2)With respect to
				individuals licensed as physical therapists by a State before 2005, the
				individual was, or upon application to the Secretary could have been, qualified
				under regulations of the Secretary in effect before such date to furnish
				physical therapy services under this title, as determined by the
				Secretary.
							.
				(b)Preserving
			 existing law for outpatient occupational therapy services
				(1)DefinitionSection
			 1861(g) of the Social Security Act (42
			 U.S.C. 1395x(g)) is amended to read as follows:
					
						(g)Outpatient occupational therapy servicesThe term
				outpatient occupational therapy services means occupational
				therapy services furnished by a provider of services, a clinic, a
				rehabilitation agency, or a public health agency, or by others under an
				arrangement with, and under the supervision of, such a provider, clinic,
				rehabilitation agency, or public health agency to an individual as an
				outpatient—
							(1)who is under the
				care of a physician (as defined in paragraph (1), (3), or (4) of subsection
				(r));
							(2)with respect to
				whom a plan prescribing the type, amount, and duration of occupational therapy
				services that are furnished to such individual has been established by a
				physician (as so defined) or by an occupational therapist and is periodically
				reviewed by a physician (as so defined);
							excluding, however—(3)any item or
				service if it would not be included under subsection (b) if furnished to an
				inpatient of a hospital; and
							(4)any such
				service—
								(A)if furnished by a
				clinic, rehabilitation agency, or by others under arrangements with such clinic
				or agency, unless such clinic or rehabilitation agency—
									(i)provides an
				adequate program of occupational therapy services for outpatients and has the
				facilities and personnel required for such program or required for the
				supervision of such a program, in accordance with such requirements as the
				Secretary may specify;
									(ii)has policies,
				established by a group of professional personnel, including one or more
				occupational therapists, to govern the services (referred to in clause (i)) it
				provides;
									(iii)maintains
				clinical records on all patients;
									(iv)if such clinic or
				agency is situated in a State in which State or applicable local law provides
				for the licensing of institutions of this nature—
										(I)is licensed
				pursuant to such law, or
										(II)is approved by
				the agency of such State or locality responsible for licensing institutions of
				this nature, as meeting the standards established for such licensing;
				and
										(v)meets such other
				conditions relating to the health and safety of individuals who are furnished
				services by such clinic or agency on an outpatient basis, as the Secretary may
				find necessary, and provides the Secretary on a continuing basis with a surety
				bond that is not less than $50,000; or
									(B)if furnished by a
				public health agency, unless such agency meets such other conditions relating
				to the safety of individuals who are furnished services by such agency on an
				outpatient basis, as the Secretary may find necessary.
								The term
				outpatient occupational therapy services also includes
				occupational therapy services furnished an individual by an occupational
				therapist (in the office of the occupational therapist or in such individual’s
				home) who meets licensing and other standards prescribed by the Secretary in
				regulations, otherwise than under an arrangement with and under the supervision
				of a provider of services, clinic, rehabilitation agency, or public health
				agency, if the furnishing of such services meets such conditions relating to
				health and safety as the Secretary may find necessary. In addition, such term
				includes occupational therapy services that meet the requirements of the first
				sentence of this subsection except that they are furnished to an inpatient of a
				hospital or extended care facility. Nothing in this subsection shall be
				construed as requiring, with respect to outpatients who are not entitled to
				benefits under this title, an occupational therapist to provide outpatient
				occupational therapy services only to outpatients who are under the care of a
				physician or pursuant to a plan of care established by a physician. The
				Secretary may waive the requirement of a surety bond under paragraph (4)(A)(v)
				in the case of a clinic or agency that provides a comparable surety bond under
				State
				law..
				(2)Conforming
			 amendments
					(A)Scope of
			 benefitsSection 1832(a)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(C)) is amended by striking such sentence applies through the
			 operation of section 1861(g)) and inserting the second sentence
			 of section 1861(g) applies).
					(B)Payment of
			 benefitsSection 1833(g)(3) of the Social Security Act (42 U.S.C.
			 1395l(g)(3)) is amended by striking section
			 1861(p) and all that follows through section 1861(g) and
			 inserting section 1861(g) (but not described in subsection
			 (a)(8)(B)).
					(C)Provider claims
			 proceduresThe second sentence of section 1835(a) of the
			 Social Security Act (42 U.S.C.
			 1395n(a)) is amended—
						(i)by
			 striking section 1861(p)(4)(A) (or meets the requirements of such
			 section through the operation of section 1861(g)) and inserting
			 section 1861(p)(4)(A) or section 1861(g)(4)(A);
						(ii)by
			 striking section 1861(p)(4)(B) (or meets the requirements of such
			 section through the operation of section 1861(g)) and inserting
			 section 1861(p)(4)(B) or section 1861(g)(4)(B); and
						(iii)by
			 striking (as therein defined) or (through the operation of section
			 1861(g)) with respect to the furnishing of outpatient occupational therapy
			 services and inserting (as defined in section 1861(p)) or
			 outpatient occupational therapy services (as defined in section 1861(g)),
			 respectively.
						(D)Agreements with
			 providersSection 1866(e)(1) of the Social Security Act (42 U.S.C. 1395cc(e)(1)) is
			 amended—
						(i)by
			 striking section 1861(p)(4)(A) (or meets the requirements of such
			 section through the operation of section 1861(g)) and inserting
			 section 1861(p)(4)(A) or section 1861(g)(4)(A);
						(ii)by
			 striking section 1861(p)(4)(B) (or meets the requirements of such
			 section through the operation of section 1861(g)) and inserting
			 section 1861(p)(4)(B) or section 1861(g)(4)(B); and
						(iii)by
			 striking (as therein defined) or (through the operation of section
			 1861(g)) with respect to the furnishing of outpatient occupational therapy
			 services and inserting (as defined in section 1861(p)) or
			 outpatient occupational therapy services (as defined in section 1861(g)),
			 respectively.
						(c)Separate
			 statutory treatment for outpatient physical therapy services and outpatient
			 speech-language pathology services
				(1)Scope of
			 benefitsSection 1832(a)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(C)), as amended by subsection (b)(2)(A), is amended—
					(A)by striking
			 and outpatient and inserting , outpatient;
			 and
					(B)by inserting
			 before the semicolon the following: , and outpatient speech-language
			 pathology services.
					(2)Payment of
			 benefitsSection 1833 of the Social
			 Security Act (42 U.S.C. 1395l) is amended—
					(A)in subparagraphs
			 (A) and (B) of subsection (a)(8), by striking services, (which includes
			 outpatient speech-language pathology services) and outpatient occupational
			 therapy services each place it appears and inserting services,
			 outpatient occupational therapy services, and outpatient speech-language
			 pathology services; and
					(B)in subsection
			 (g)—
						(i)in
			 paragraphs (1) and (3), by striking paragraphs (4) and (5) and
			 inserting paragraphs (5) and (6) each place it appears;
						(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively,
			 and inserting after paragraph (3) the following new paragraph:
							
								(4)Subject to
				paragraphs (5) and (6), in the case of speech-language pathology services (of
				the type described in section 1861(ll)(5) (but not described in subsection
				(a)(8)(B)) and speech-language pathology services of such type that are
				furnished by a physician or as incident to physicians’ services), with respect
				to expenses incurred in any calendar year, no more than the amount specified in
				paragraph (2) for the year shall be considered as incurred expenses for
				purposes of subsections (a) and (b).
								;
				and
						(iii)in
			 paragraph (5), by striking paragraphs (1) and (3) and inserting
			 paragraphs (1), (3), and (4).
						(3)Provider claims
			 proceduresThe second sentence of section 1835(a) of the
			 Social Security Act (42 U.S.C.
			 1395n(a)), as amended by subsection (b)(2)(C), is amended—
					(A)by striking
			 or section 1861(g)(4)(A) and inserting , section
			 1861(g)(4)(A), or section 1861(ll)(6)(A);
					(B)by striking
			 or section 1861(g)(4)(B) and inserting , section
			 1861(g)(4)(B), or section 1861(ll)(5)(B)(ii)(II); and
					(C)by striking
			 or outpatient occupational services (as defined in section
			 1861(g)) and inserting , outpatient occupational services (as
			 defined in section 1861(g)), or outpatient speech-language pathology services
			 (as defined in section 1861(ll)(5)(A)).
					(4)Agreements with
			 providersSection 1866(e)(1) of the Social Security Act (42 U.S.C. 1395cc(e)(1)), as
			 amended by subsection (b)(2)(D), is amended—
					(A)by striking
			 or section 1861(g)(4)(A) and inserting , section
			 1861(g)(4)(A), or section 1861(ll)(6)(A);
					(B)by striking
			 or section 1861(g)(4)(B) and inserting , section
			 1861(g)(4)(B), or section 1861(ll)(5)(B)(ii)(II); and
					(C)by striking
			 or outpatient occupational services (as defined in section
			 1861(g)) and inserting , outpatient occupational services (as
			 defined in section 1861(g)), or outpatient speech-language pathology services
			 (as defined in section 1861(ll)(5)(A)).
					(5)DefinitionsSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended—
					(A)in subsection (p),
			 by striking the fourth sentence;
					(B)in subsection
			 (s)(2)(D), by striking services and outpatient occupational therapy
			 services and inserting services, outpatient occupational therapy
			 services, and outpatient speech-language pathology services; and
					(C)in subsection
			 (ll), by adding at the end the following new paragraphs:
						
							(5)(A)Subject to subparagraph
				(B), the term outpatient speech-language pathology services means
				speech-language pathology services that are furnished by a provider of
				services, a clinic, a rehabilitation agency, or a public health agency, or by
				others under an arrangement with, and under the supervision of, such provider,
				clinic, rehabilitation agency, or public health agency to an individual as an
				outpatient—
									(i)who is under the care of a physician
				(as defined in paragraph (1), (3), or (4) of subsection (r)); and
									(ii)with respect to whom a plan
				prescribing the type, amount, and duration of speech-language pathology
				services that are furnished to such individual has been established by a
				physician (as so defined) or by a qualified speech-language pathologist and is
				periodically reviewed by a physician (as so defined).
									(B)Such term does not include—
									(i)any item or service if it would not be
				included under subsection (b) if furnished to an inpatient of a hospital;
				or
									(ii)any item or service—
										(I)if furnished by a clinic,
				rehabilitation agency, or by others under arrangements with such clinic or
				agency, unless such clinic or rehabilitation agency meets the requirements of
				paragraph (6); and
										(II)if furnished by a public health
				agency, unless such agency meets such other conditions relating to the safety
				of individuals who are furnished services by such agency on an outpatient
				basis, as the Secretary may find necessary.
										(C)Such term also includes
				speech-language pathology services that meet the requirements of the preceding
				sentence except that they are furnished to an inpatient of a hospital or
				extended care facility. Nothing in this subsection shall be construed as
				requiring, with respect to outpatients who are not entitled to benefits under
				this title, a speech-language pathologist to provide outpatient speech-language
				pathology services only to outpatients who are under the care of a physician or
				pursuant to a plan of care established by a physician. The Secretary may waive
				the requirement of a surety bond under paragraph (5)(E) in the case of a clinic
				or agency that provides a comparable surety bond under State law.
								(6)A clinic or rehabilitation agency
				meets the requirements of this paragraph if it—
								(A)provides an adequate program of
				speech-language pathology services for outpatients and has the facilities and
				personnel required for such program or required for the supervision of such a
				program, in accordance with such requirements as the Secretary may
				specify;
								(B)has policies, established by a group
				of professional personnel, including one or more speech-language pathologists,
				to govern the services (referred to in subparagraph (A)) it provides;
								(C)maintains clinical records on all
				patients;
								(D)in the case of a clinic or agency that
				is situated in a State in which State or applicable local law provides for the
				licensing of institutions of this nature—
									(i)is licensed pursuant to such law,
				or
									(ii)is approved by the agency of such
				State or locality responsible for licensing institutions of this nature, as
				meeting the standards established for such licensing; and
									(E)meets such other conditions relating
				to the health and safety of individuals who are furnished services by such
				clinic or agency on an outpatient basis, as the Secretary may find necessary,
				and provides the Secretary on a continuing basis with a surety bond that is not
				less than
				$50,000.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			
